UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1454


ELKINS SUBARU, INC.,

                Plaintiff - Appellant,

          v.

SUBARU OF AMERICA, INC., a foreign corporation licensed and
authorized to do business in West Virginia,

                Defendant – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
Chief District Judge. (2:10-cv-00132-JPB)


Submitted:   September 14, 2012          Decided:   November 2, 2012


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel C. Cooper, COOPER LAW OFFICES, PLLC, Bridgeport, West
Virginia, for Appellant.   Christopher S. Dodrill, Philip J.
Combs, THOMAS COMBS & SPANN, PLLC, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elkins Subaru, Inc. (Elkins Subaru), a Subaru automobile

dealership, brought this action against Subaru of America, Inc.

(SOA),     a   Subaru    automobile      distributor,            seeking    reasonable

rental value payments under West Virginia Code § 17A-6A-8(2).

In granting summary judgment to SOA, the district court noted

that, under the plain language of West Virginia Code § 17A-6A-

8(2)   and § 17A-6A-5(c),        a   distributor          is    not    liable   for   any

reasonable rental value payments if (1) the dealership owns,

manages, or establishes another make of new motor vehicles in

the    same    dealership      facilities       and   (2)        the    dealership    is

terminated because the dealership lost its floor plan financing

or failed to substantially comply with its dealership agreement

with the distributor.          In this case, Elkins Subaru admits that

its dealership shared ownership and management with a General

Motors dealership, and that the two dealerships operated out of

the same facility.          Elkins Subaru also admits that its Subaru

dealership was terminated by SOA because: (1) the dealership

agreement between Elkins Subaru and SOA required Elkins Subaru

to maintain floor plan financing and conduct standard business

operations during customary business hours; (2) Elkins Subaru

failed to maintain floor plan financing; and (3) Elkins Subaru

shut down its business operations.               Based on this evidence, the

district       court    held    that,     “[a]s       a        multiline    automobile

                                        - 2 -
dealership, [Elkins Subaru] breached the terms of the franchise

agreement with Subaru of America, and is thus not entitled to

any damages contemplated by the West Virginia Statute.”                (J.A.

682).

     On appeal, Elkins Subaru challenges the district court’s

grant   of   summary   judgment   on   a   variety    of   fronts.    Having

carefully reviewed the briefs, the record, and the relevant law,

we agree with the district court that Elkins Subaru breached the

terms of the parties’ dealership agreement, and, therefore, as a

multi-line    automobile   dealership,     is   not   entitled   to   relief

under West Virginia Code § 17A-6A-8(2).           Accordingly, we affirm

on the reasoning of the district court.           Elkins Subaru, Inc. v.

Subaru of America, Inc., Civil Action No. 2:10-cv-132 (N.D.W.Va.

March 6, 2012).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                  - 3 -